Citation Nr: 0402983	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  95-15 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of left ear otitis media, status post 
tympanoplasty, and left ear hearing loss, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination of 
the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in January 1999.


FINDINGS OF FACT

1.  Left ear hearing loss disability is manifested by, at 
worst, a puretone threshold average of 49 decibels, and a CNC 
speech recognition ability of 94 percent.

2.  The veteran's left ear tympanic membrane is intact.

3.  Left ear otitis is not productive of suppuration; or of 
aural polyps; or of swelling, dry and scaly or serous 
discharge, and itching, requiring frequent and prolonged 
treatment.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability is not compensably 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).

2.  Left ear otitis media is not compensably disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6200 (2003).

3.  Status post left ear tympanoplasty is not compensably 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6210 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the June 2003 VCAA letter to him.  
That letter advised him of VA's duty to notify him about his 
claim, what VA's duty to assist him in obtaining evidence is, 
what the evidence must show to establish entitlement,  what 
information or evidence was still needed from him, what he 
could do to help with his claim, when and where to send 
information, and what to do if he had questions or needed 
assistance.  The veteran was informed to submit evidence.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In view of the fact 
that the case started prior to the VCAA, any out of order 
notification is harmless.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran received ear treatment in service including for 
left otitis media with a retracted tympanic membrane.  He had 
a pressure equalization ("PE") tube inserted in June 1994.  
Left cartilage tympanoplasty was performed in August 1994.  
In September 1994, he was doing well.

The veteran's otitis media with tympanoplasty and hearing 
loss of the left ear is rated under Diagnostic Code 6201, 
which is titled chronic nonsuppurative otitis media with 
effusion (serous otitis media) and which states to rate 
hearing impairment.  

On VA audiological evaluation in December 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
50
45
45
55
49

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

On VA audiology examination in January 2003, pure tone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
LEFT
25
20
15
15
19

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

During the course of the claim, the rating criteria have 
changed.  The changes have no effect on the rating for the 
veteran's hearing impairment.  The audiology reports show 
that it is at level I which is noncompensable under any 
applicable version.  The veteran's hearing loss is 
noncompensable in light of the evidence.  See 
38 C.F.R. § 4.85 et seq. (1994-2003).  

Other Diagnostic Codes are for consideration.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The veteran stated in his November 1994 VA examination that 
he has left ear congestion and was concerned with the amount 
of fluid/matter build-up behind the eardrum.  In his VA Form 
21-4142, he stated that he has actual fluid build-up in his 
left ear.  During the course of the claim, the rating 
criteria have changed.  The changes have no effect on the 
rating in light of the evidence.  The applicable versions of 
38 C.F.R. § 4.87, Diagnostic Code 6200 provide for a 10 
percent rating during the suppurative process, or during 
suppuration or with aural polyps.  

The veteran noted on his January 2003 VA examination that his 
left ear remains or feels as if it is clogged up.  He denied 
recent pain, discharge, or drainage.  Examination revealed no 
swelling, scaling, or discharge, and no signs of any itching 
or inflammation.  The tympanic membrane was intact and there 
was tympanosclerosis or whitish area which was presumed to be 
his cartilage graft, which had healed very well.  There was 
no evidence of cholesteatoma or fluid in the middle ear.  The 
mastoids were nontender.  

Since no suppurative process, suppuration or aural polyps are 
shown, a compensable rating is not warranted under Diagnostic 
Code 6200.

Next to be considered is Diagnostic Code 6207.  During the 
course of the claim, the rating criteria have changed.  The 
changes have no effect on the rating.  Diagnostic Code 6207 
provides for a 10 percent rating for deformity of one 
auricle, with loss of one-third or more of the substance.  
The January 2003 VA examination report indicates that the 
veteran's left auricle was normal in shape and size without 
any deformity or loss of tissue except for a missing left 
tragus.  The criteria for a 10 percent rating under 
Diagnostic Code 6207 are not met.  

If otitis externa is present, with swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment, a 10 percent rating is warranted.  
38 C.F.R. § 4.87, Diagnostic Code 6210.  The evidence does 
not show this.  The veteran stated in May 1995 that he 
experiences heavy drainage that requires cleaning at least 
twice a day.  However, the November 1994 VA examiner did not 
report swelling or dry and scaly or serous discharge, or 
itching, and the examiner was advised to describe the canals, 
drums, and any discharge and made pertinent findings.  
Moreover, at the time of the January 2003 VA examination, the 
veteran denied having any recent trouble with pain, 
discharge, or drainage from his ears.  Additionally, the 
January 2003 VA examination report specifically indicates 
that clinically, there was no swelling of the external 
auditory canal, and no scaling, discharge, or signs of 
itching or inflammation.  The Board finds that the 
examination reports and the lack of treatment reports are 
more probative evidence as to whether there is serous 
discharge than the veteran's uncorroborated May 1995 
statement.

The evidence shows that the veteran does not have swelling, 
serous discharge, or itching.  Accordingly, the criteria for 
a 10 percent rating under Diagnostic Code 6210 have not been 
met.

Preliminary review of the record reveals that the RO provided 
the provisions of 38 C.F.R. § 3.321(b)(2) to the veteran in 
the July 2003 supplemental statement of the case, but that it 
did not expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that neither marked 
interference with employment nor frequent periods of 
hospitalization for the disability in question is shown 
during the rating period.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question. VAOPGCPREC. 6-96 (1996).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

CONCLUSIONS OF LAW

A compensable rating for left ear hearing loss disability is 
denied.

A compensable rating for left ear otitis media is denied.

A compensable rating for status post left ear tympanoplasty 
is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



